ALLOWANCE

Response to Amendment
Applicant's amendment filed on 01/20/2022 has been entered.  Claims 11 has been amended.  Claims 11-22 are still pending in this application, with claims 11 being independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Werner Stemer (Reg. No. 34956) on 02/25/2022.
The application has been amended as follows:
Claim 11 (currently amended). An illumination apparatus for a motor vehicle, comprising  
a light module comprising,
at least one light body having side faces, said light body having side faces, a light exit face surrounded by said side faces, and a rear-side face opposite said light exit face, said light exit face of said light body having a given area extent; 

a reflective or diffusely back-scattering covering disposed to cover at least a part of said side faces and said rear-side face opposite said light exit face; 
said covering being a frame component with a rear wall, a front wall opening, and a side wall, said side wall being formed with an opening configured to receive said light body therethrough for lateral insertion into said frame component and said front wall opening having opening dimensions smaller than said given area extent, with said frame component retaining the light body after the lateral insertion through said opening in said side wall; and 
wherein said at least one light-emitting light source is arranged at said side wall of said frame component that is formed with said opening;
where the at least one light module is a plurality of light modules; 
wherein said frame components are connected on one side and said light bodies are connected on another side in each case in one piece and wherein said frame components are attached to a common printed circuit board carrying said light-emitting light sources that are assigned to said light bodies.
Claims 20-22 (canceled).

Allowable Subject Matter
s 11-19 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a light unit comprising a plurality of light modules, each light module comprising at least one light module with side faces, a light exit face, said light exit face of the light body having a given area extend; at least one light emitting light source configured to generate light beams coupled to a side face of said light body, a reflective or diffusely back-scattering cover disposed to cover at least a part of said side faces and said rear-side face opposite the light exit face, said cover being a frame component with a rear wall, a front wall opening, and a side wall, said side wall being formed with an opening to receive said light body therethrough for lateral insertion into said frame component and said front wall opening having opening dimensions smaller than said give area extend, with said frame component retaining the light body after the lateral insertion through said opening in said side wall; and wherein said at least one light emitting light source is arranged at said side wall of said frame component that is formed with said opening; the light module being a plurality of light modules; wherein said frame components are connected on one side and said light bodies are connected on another side in each case in one piece and wherein said frame components are attached to a common printed circuit board carrying said light emitting light source that are assigned to said light bodies as specifically called for the claimed combinations.
The closest prior art, Park (US 2021/0041078) teaches several limitations and their specifics as rejected in the office action on 11/04/2021.
However Park fails to disclose said front wall opening having opening dimensions smaller than said given area extent, with said frame component retaining the light body after the lateral insertion through said opening in said side wall; the light module being a plurality of light .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC T EIDE/            Examiner, Art Unit 2875